United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  June 22, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-60483
                          Summary Calendar




EUI SOO JUNG,

                                     Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                     Respondent.



                        --------------------
                 Petition for Review of an Order of
                  the Board of Immigration Appeals
                           No. A78 918 208
                        --------------------



Before SMITH, GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Eui Soo Jung has filed a petition for review of an order of

the Board of Immigration Appeals (“BIA”) summarily dismissing his

appeal as barred by his waiver of appeal before the immigration

judge (“IJ”).   Because it is plain on the record that Jung waived

his right to appeal, the BIA was authorized to dismiss his appeal

summarily without further briefing. 8 C.F.R. § 1003.1(d)(2)(i)(G),

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-60483
                                -2-

(e)(3). The BIA’s finding that Jung made no argument in his notice

of appeal challenging that waiver is conclusive, because no rea-

sonable adjudicator would be compelled to conclude to the contrary.

See id. 8 U.S.C. § 1252(b)(4)(B).

     Because Jung did not raise, before the BIA, a challenge to the

validity of his appeal waiver, he failed to exhaust his administra-

tive remedies. Accordingly, this court is precluded from reviewing

his argument that the appeal waiver was not made knowingly and in-

telligently.   See § 1252(d)(1).    Similarly, we will not address

Jung’s argument, not raised before the BIA, that he was denied due

process before the IJ because he did not have representation by

counsel.

     The petition for review is DENIED.   Jung’s motion for stay of

removal pending resolution of the petition for review is DENIED.